DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 27, 2020.

Prosecution Reopened
In view of the appeal brief filed on March 17, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.




Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Warren et al. (US 2006/0233960) on claims 19, 21 and 24-30 are withdrawn because the claim of priority to this document was indeed correctly filed. 

Claims 19, 21 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handley et al. (US 3,180,312).
Regarding claim 19: Handley et al. discloses an apparatus for coating an epoxy resin formed of a resin and catalyst which includes a resin receptacle (176) and a number of resin component lines (126, 128) which are resin transfer conduits, an electrical resistance coil (177) heater for heating the resin within its receptacle (176), a positive displacement resin pump (182) for establishing a fluid flow of the resin through its conduits, a catalyst receptacle (192) connected to a number of conduits (202, 206, 210) and a set of positive displacement catalyst pumps (194, 196, 198) for establishing a fluid flow of the catalyst through its conduits (202, 206, 210), and three lances (62, 64, 66) which are spray heads that receive the flow of resin and catalyst through resin bores (130, 132) and a catalyst bore (136) and mix them in a mixing chamber (134) within the lances (62, 64, 66), and then force the mix out through an applicator head (112) at an elevated pressure generated by the pumps (182, 194, 196, 198) (col. 6 lines 4+, col. 7 lines 1+, col. 8 lines 1-5, figures 7-11).
Regarding claim 21: Handley et al. discloses that the heater for the resin receptacle (176) is an electrical resistance coil (col. 7 lines 45-48, figure 7).
Regarding claim 26: Handley et al. discloses strip heaters (138) provided to heat the resin and catalyst while they are in their transfer conduits (col. 6 lines 45+, col. 7 lines 1-4, col. 10 lines 65+, col. 11 lines 1-7, figure 7). 
Regarding claims 27-30: Handley et al. discloses that the flow of resin and catalyst is generated by the respective resin pump (182) and catalyst pumps (194, 196, 198) such that the fluids are drawn and pushed by the pumps (col. 7 lines 45+, col. 8 lines 1-5, figure 7). 

Claim Rejections - 35 USC § 103
Claims 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Handley et al. as applied to claims 19, 21 and 26-30 above, and further in view of Warren (US 5,645,217, hereinafter referred to as Warren).
Regarding claim 20: Handley et al. fails to explicitly disclose a heater which heats the catalyst within its receptacle (192). However, Warren discloses a similar two-part compound spraying system which includes electric heater belts (51, 52) for both component containers (70, 71) (col. 3 lines 54-62, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a heater for both parts in Handley et al. as taught by Warren because Warren teaches that this allows the operator to precisely control the viscosity of both components such that their volumetric ratio at the spray tip is correct (col. 3 lines 54-62). 
Regarding claim 22: Handley et al. and Warren teach that the heaters are electrical resistance coils or belts, which are electrical heating coils (Handley et al. col. 7 lines 45-48, figure 7, Warren col. 3 lines 54-62). 
Regarding claims 23-25: Handley et al. and Warren fail to explicitly disclose the claimed temperature ranges or the fact that the catalyst is preheated to a temperature below the evaporation temperature of its chemical constituents. However, both Handley et al. and Warren disclose that the particular temperature each fluid is heated to is crucial in determining its flow viscosity, which is important when mixing two components where each material needs to be heated to its own specific temperature to ensure matching viscosity, such that the heating temperature of each material is a result effective variable (Handley et al. col. 1 lines 16-35, col. 6 lines 54-56, Warren col. 3 lines 54-62). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the temperatures of the resin and catalyst of Handley et al. such that the resin and catalyst are heated to a temperature between 150-160F and the catalyst is heated to a temperature below the evaporation temperature of its chemical constituents, because Handley et al. and Warren teach that the heating temperature for each different material in a two part mixing and spraying system is a result effective variable, and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Handley et al. as applied to claims 19, 21 and 26-30 above and further in view of Kosmyna et al. (US 2004/0056045).
Regarding claims 31-32: Handley et al. fails to explicitly disclose that the displacement pumps operate by increasing the pressure in the resin and catalyst receptacles. However, Kosmyna et al. discloses a similar two component spray system which uses a fitting (37) supplying pressurized gas as a pump which works to pressurize the component containers (32-1,32-2,32-1’,32-2’) in order to establish a flow of both fluids (pars. 11, 71-72, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar type of pressurization pumping system to that of Kosmyna et al. in place of the pumps of Handley et al. because Kosmyna et al. suggests that this is a more cost efficient yet equivalent system for establishing a flow of a two part system (par. 2) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEPE 2144.06-07). 

Response to Arguments
Applicant’s arguments filed in the appeal brief dated March 17, 2022 are moot because they do not refer to the newly cited Handley et al. reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        5/13/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717